Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,120,377. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are similar in scope to that of the claims of U.S. Patent No. 11,120,377 with obvious different in wording variations. For example:
Claim 1 of the present invention
Claim 1 of U.S. Patent No. 11,120,377
An apparatus, comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to: 

obtain (a) passive measurement data and (b) background active measurement (BAM) data from panelists in a market of interest, the BAM data associated with network usage metrics of panelist wireless devices undisturbed by panelist behavior; 


assign a first share of the passive measurement data and a second share of the BAM data to particular areas within the market of interest, the first share based on a number of passive measurement occurrences in a first one of the particular areas, the second share based on a number of BAM occurrences in the first one of the particular areas; 

and remove a bias between the passive measurement data and the BAM data by calibrating the BAM data for the market of interest using weights determined for the first one of the particular areas based on the first and second shares.
An apparatus to calibrate measurement data, the apparatus comprising: 



a data acquirer to obtain (a) passive measurement data and (b) background active measurement (BAM) data from panelists in a market of interest, the BAM data associated with network usage metrics of panelist wireless devices undisturbed by panelist behavior; 

a share assignor to assign a first share of the passive measurement data and a second share of the BAM data to particular areas within the market of interest, the first share based on a number of passive measurement occurrences in a first one of the particular areas, the second share based on a second number of BAM occurrences in the first one of the particular areas; 

a weight calculator to determine weights for the first one of the particular areas based on the first and second shares; and a BAM calibrator to remove a bias between the passive measurement data and the BAM data by calibrating the BAM data for the market of interest using the weights.



	From the above claim comparison, it is clear that the limitations of the present claim 1 are covered/anticipated by that of claim 1 of U.S. Patent No. 11,120,377. Independent claims 8 and 15 are counterpart claims of claim 1 and contain similar limitations as those in claim 1. Therefore, rejected for the same reason addressed above. Dependent claims 2-7, 9-14 and 16-20 are directly and/or indirectly taught by at least the dependent claims of U.S. Patent No. 11,120,377.
Conclusion
This application is in condition for allowance except for the following formal matters: 
A terminal or eTerminal Disclaimer to overcome the above rejection as well as correct the dependency of dependent claims 22-27.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
September 10, 2022